                                                                                                                                                                                                                    AMENDED
                   Case 20-10454                         Doc 38                Filed 03/10/21 Entered 03/10/21 20:07:45                                                                 Desc Main
                                                                                 Document     Page 1 of 9

Fill in this information to identify your case and this filing:

                    Brian S. Martin
Debtor 1
                    First Name               Middle Name                 Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                 Last Name


United States Bankruptcy Court for the: Northern District of
Illinois
                                                                                                                                                                                                            Check if this is an
Case number 20-10454                                                                                                                                                                                        amended filing
(if know)



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                                  12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.


Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        No. Go to Part 2
        Yes. Where is the property?


                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.1 295 Valley Way                                                             Single-family home
            Street address, if available, or other description                                                                                                  the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
            Burlington IL         60109
                                                                                      Land                                                                      $ 344,667.00                        $ 172,333.50
            City       State      ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
            Kane County                                                               Other                                                                     entireties, or a life estate), if known.

            Country                                                              Who has an interest in the property? Check one                                 Tenancy by the Entireties
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:
                                                                                 Value per zillow.com 5/5/20; PIN 04-08-278-004

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here...........................................................................................................................................➤             $ 172,333.50


Part 2:            Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
            No
            Yes
   3.1 Make:Nissan                                                               Who has an interest in the property? Check one
                                                                                                                                                               Do not deduct secured claims or exemptions. Put
            Model:Frontier                                                         Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                      Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
            Year:                           2017
                                                                                      Debtor 1 and Debtor 2 only                                                  Current value of the                  Current value of the
            Approximate mileage: 92000
                                                                                      At least one of the debtors and another                                     entire property?                      portion you own?
                Other information:
              Condition:                                                             Check if this is community property (see                                     $ 16,000.00                           $ 16,000.00
                                                                                 instructions)



      Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                                                                                                                                                    page 1 of 6
                                                                                                                                                                                                                     AMENDED
                   Case 20-10454                           Doc 38                Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor 1           Brian S. Martin
                 First Name          Middle Name         Last Name
                                                                                   Document     Page 2 of 9       Case number(if known) 20-10454



  4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
          Yes

     4.1 Make:A couple dirtbikes that don't run                                   Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:                                                                   Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:
              Other information:                                                       Debtor 1 and Debtor 2 only                                               Current value of the                Current value of the
            Condition:                                                                 At least one of the debtors and another                                  entire property?                    portion you own?

                                                                                      Check if this is community property (see                                  $ 500.00                            $ 500.00
                                                                                  instructions)

      Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
  5. you have attached for Part 2. Write that number here...........................................................................................................................................➤                $ 16,500.00



 Part 3:         Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                       Current value of the
                                                                                                                                                                                                   portion you own?
  6. Household goods and furnishings                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
         Examples: Major appliances, furniture, linens, china, kitchenware
              No
              Yes. Describe...

          Three-bedroom, three-bath home; normal complement of beds and dressers, couches and loveseats, desks, bookshelf,
          appliances, tables and chairs, coatrack, ping-pong table, hand tools, riding mower (purchased in 2013 for $400), used snow                                                                    $ 2,000.00
          blower, weed eater
  7. Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                   collections; electronic devices including cell phones, cameras, media players, games

              No
              Yes. Describe...

          iPad pro, for photographing motorcycles and listing online
                                                                                                                                                                                                        $ 1,000.00
          Three TVs, laptops, older generation cell phones, iPad
  8. Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                   stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

              No
              Yes. Describe...
  9. Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                   and kayaks; carpentry tools; musical instruments

              No
              Yes. Describe...

          Treadmill, Trek bicycle, Nordic Track, riding equipment, jackets, and helmets                                                                                                                 $ 300.00
  10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
              No
              Yes. Describe...
  11. Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
              No
              Yes. Describe...

          Necessary wearing apparel                                                                                                                                                                     $ 300.00




                                                                                                                                                                                                                      page 2 of 6
                                                                                                                                                                                                                  AMENDED
                 Case 20-10454                                Doc 38                 Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor 1         Brian S. Martin
                First Name            Middle Name           Last Name
                                                                                       Document     Page 3 of 9       Case number(if known) 20-10454



  12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                  gold, silver

             No
             Yes. Describe...

        Wedding band                                                                                                                                                                                 $ 100.00
  13. Non-farm animals
        Examples: Dogs, cats, birds, horses

             No
             Yes. Describe...

        One dog ("Trixie")                                                                                                                                                                           $ 0.00
  14. Any other personal and household items you did not already list, including any health aids you did not list
             No
             Yes. Give specific information...

        Eyeglasses                                                                                                                                                                                   $ 0.00

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
      you have attached for Part 3. Write that number here...........................................................................................................................................➤            $ 3,700.00



 Part 4:        Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

             No
             Yes..............................................................................................................................................   Cash ...........................    $ 1,100.00
  17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

             No
             Yes..................                                   Institution name:
        17.1. Checking account:                                     Old Second Community Bank                                                                                                        $ 42.00

        17.2. Other financial account:                              Prepaid debit card                                                                                                               $ 1,600.00

  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

             No
             Yes..................
  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
        LLC, partnership, and joint venture
             No
             Yes. Give specific information about them...........
        Name of entity:                                                                                                                                          % of ownership:
        Martin Adams, LLC, no FEIN                                                                                                                               100                %                $ 0.00
        SHG Of Illinois LLC, EIN XX-XXXXXXX                                                                                                                      100                %                $ 0.00
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No
             Yes. Give specific information about them..........




                                                                                                                                                                                                                  page 3 of 6
                                                                                                                                                   AMENDED
                  Case 20-10454                    Doc 38     Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor 1          Brian S. Martin
                First Name          Middle Name   Last Name
                                                                Document     Page 4 of 9       Case number(if known) 20-10454



  21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

             No
             Yes. List each account separately
  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                     companies, or others

             No
             Yes.....................
  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
             No
             Yes......................
  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
             No
             Yes......................
  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
       for your benefit
             No
         Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

             No
             Yes. Give specific information about them...
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

             No
             Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.
  28. Tax refunds owed to you
             No
             Yes. Give specific information about them, including whether you already filed the returns and the tax years...

           2018 STATE REFUND: $0 for Debtor ($6,197 minus $416.51 deducted for ticket; large carryovers,            Federal:          $ 4,371.00
           but withholding paid by Lara Martin), 2019 FEDERAL REFUND: $4,371 for Debtor and $5,744 for              State:            $ 2,472.49
           Lara Martin ($10,115 total), 2019 STATE REFUND: $2,472.49 for Debtor ($2,696 minus $223.51               Local:            $ 0.00
           deducted for ticket) and $3,488 for Lara Martin ($6,184 total), 2018 FEDERAL REFUND: $0 for
           debtor ($12,459.00 total; large carryovers, but withholding paid by Lara Martin), 2020 STATE
           REFUND (to be determined: for amounts prior to petition date), 2020 FEDERAL REFUND (to be
           determined: for amounts prior to petition date)
  29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

             No
             Yes. Give specific information....
  30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                 Social Security benefits; unpaid loans you made to someone else

             No
             Yes. Give specific information....




                                                                                                                                                   page 4 of 6
                                                                                                                                                                                                                   AMENDED
                  Case 20-10454                           Doc 38                Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor 1          Brian S. Martin
                First Name          Middle Name          Last Name
                                                                                  Document     Page 5 of 9       Case number(if known) 20-10454



  31. Interests in insurance policies
             No
             Yes. Name the insurance company of each policy and list its value....
        Company name:                                                                                                             Beneficiary:                                                     Surrender or
                                                                                                                                                                                                   refund value:
        NW Mutual #9709                                                                                                           Lara Martin                                                      $ 0.00
        Health insurance through Lara's employer                                                                                                                                                   $ 0.00
  32. Any interest in property that is due you from someone who has died
             No
             Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             No
             Yes. Give specific information....
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
        claims
             No
             Yes. Give specific information....
  35. Any financial assets you did not already list
             No
             Yes. Give specific information...

 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages
      you have attached for Part 4. Write that number here...........................................................................................................................................➤             $ 9,585.49


 Part 5:        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 6.
             Yes. Go to line 38.
                                                                                                                                                                                                   Current value of the
                                                                                                                                                                                                   portion you own?
                                                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                                                   claims or exemptions.
  38. Accounts receivable or commissions you already earned
             No
             Yes. Describe...
  39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic
                  devices

             No
             Yes. Describe...
  40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
             No
             Yes. Describe...
  41. Inventory
             No
             Yes. Describe...

        Voluminous parts inventory and displays, likely secured by creditors                                                                                                                         $ 30,000.00
  42. Interests in partnerships or joint ventures
             No
             Yes. Describe........
  43. Customer lists, mailing lists, or other compilations
             No
             Yes.Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
  44. Any business-related property you did not already list
             No
             Yes. Give specific information ...........

                                                                                                                                                                                                                   page 5 of 6
                                                                                                                                                                                                                    AMENDED
                    Case 20-10454                              Doc 38                  Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor 1            Brian S. Martin
                  First Name            Middle Name           Last Name
                                                                                         Document     Page 6 of 9       Case number(if known) 20-10454



          $10k funds on hand at Local Auction Company, 421 Maple, Lombard; likely property of SHG                                                                                                     $ 0.00

 45. Add the dollar value of the portion you own for all of your entries from Part 5, including any entries for pages
       you have attached for Part 5. Write that number here...........................................................................................................................................➤            $ 30,000.00


                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
 Part 6:            If you own or have an interest in farmland, list it in Part 1.

  46. Do you own or have any legal or equitable interest in any business-related property?
               No. Go to Part 7.
               Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above
  53. Do you have other property of any kind you did not already list?
          Examples: Season tickets, country club membership

               No
               Yes. Give specific
              information...

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                      ................................................➤
                                                                                                                                                                                                                      $ 0.00

 Part 8:          List the Totals of Each Part of this Form
  55. Part 1: Total real estate, line 2............................................................................................................................➤
                                                                                                                                                                                                                  $ 172,333.50
  56. Part 2: Total vehicles, line 5                                                                                           $ 16,500.00
  57. Part 3: Total personal and household items, line 15                                                                      $ 3,700.00
  58. Part 4: Total financial assets, line 36                                                                                  $ 9,585.49
  59. Part 5: Total business-related property, line 45                                                                         $ 30,000.00
  60. Part 6: Total farm- and fishing-related property, line 52                                                                $ 0.00
  61. Part 7: Total other property not listed, line 54                                                                    + $      0.00

  62. Total personal property. Add lines 56 through 61 ...................                                                      $ 59,785.49                          Copy personal property total➤        +$
                                                                                                                                                                                                               59,785.49
  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                                        $ 232,118.99




                                                                                                                                                                                                                     page 6 of 6
                                                                                                                                                                       AMENDED
                Case 20-10454                  Doc 38           Filed 03/10/21 Entered 03/10/21 20:07:45                                      Desc Main
                                                                  Document     Page 7 of 9
 Fill in this information to identify your case:

                     Brian S. Martin
 Debtor 1          __________________________________________________________________
                     First Name                  Middle Name               Last Name

 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name                  Middle Name               Last Name


                                         ______________________
 United States Bankruptcy Court for the: Northern District of Illinois District of __________
                                                                                        (State)
 Case number
  (If known)
                      20-10454
                     ___________________________________________                                                                                       
                                                                                                                                                       ✔ Check if this is an
                                                                                                                                                            amended filing


Official Form 106C
Sche dule C: T he Prope r t y You Cla im a s Exe m pt                                                                                                                   4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Pa rt 1 :       I de nt ify the Prope rt y You Cla im a s Ex e mpt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
     
     ✔ You are claiming state and federal nonbankruptcy exemptions.                    11 U.S.C. § 522(b)(3)
      You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on           Current value of the                      Amount of the                  Specific laws that allow exemption
       Schedule A/B that lists this property                   portion you own                           exemption you claim

                                                               Copy the value from                       Check only one box
                                                               Schedule A/B                              for each exemption
                 295 Valley Way                                                                                                         750 Ill. Comp. Stat. 65/22 765 Ill.
 Brief                                                                                                                                  Comp. Stat. 1005/1c
 description:
                                                                       172,333.50
                                                                      $________________              1.00
                                                                                                  ✔ $ ____________

                                                                                                    100% of fair market value, up to
 Line from                                                                                             any applicable statutory limit
 Schedule A/B:        1.1
                 2017 Nissan Frontier                                                                                                   735 Ill. Comp. Stat. 5/12-1001 (c)
 Brief
 description:
                                                                        16,000.00
                                                                      $________________            $ ____________
                                                                                                   ✔  2,400.00
                                                                                                    100% of fair market value, up to
 Line from                                                                                             any applicable statutory limit
 Schedule A/B:          3.1
                 Electronics - iPad pro, for photographing                                                                              735 Ill. Comp. Stat. 5/12-1001 (d)
 Brief
 description:
                 motorcycles and listing online                         500.00
                                                                      $________________              500.00
                                                                                                  ✔ $ ____________

                                                                                                    100% of fair market value, up to
 Line from                                                                                             any applicable statutory limit
 Schedule A/B:           7

 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     
     ✔     No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 No
                 Yes



Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                                                 2
                                                                                                                                                                  page 1 of __
                                                                                                                                  AMENDED
               Case 20-10454 Doc 38 Filed 03/10/21 Entered 03/10/21 20:07:45 Desc Main
Debtor          Brian S. Martin                       Document
               _______________________________________________________
                                                                       Page 8 of Case
                                                                                  9 number (if known)_____________________________________
                                                                                                      20-10454
                First Name     Middle Name            Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                              Amount of the                       Specific laws that allow exemption
                                                                     Current value of the   exemption you claim
         on Schedule A/B that lists this property                    portion you own
                                                                    Copy the value from    Check only one box
                                                                     Schedule A/B           for each exemption
               Clothing - Necessary wearing apparel                                                                              735 Ill. Comp. Stat. 5/12-1001 (a)
Brief
description:
                                                                       300.00
                                                                      $________________        300.00
                                                                                            ✔ $ ____________

                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:         11
               Jewelry - Wedding band                                                                                            735 Ill. Comp. Stat. 5/12-1001 (a)
Brief
description:                                                          $________________
                                                                       100.00               
                                                                                            ✔ $ ____________
                                                                                                100.00
                                                                                             100% of fair market value, up to
                                                                                               any applicable statutory limit
Line from
Schedule A/B:         12
               Cash (Cash On Hand)                                                                                               735 Ill. Comp. Stat. 5/12-1001 (b)
Brief
description:                                                          $________________
                                                                       1,100.00             
                                                                                            ✔ $ ____________
                                                                                                1,100.00
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:          16
               2019 FEDERAL REFUND: $4,371 for Debtor and $5,744                                                                 735 Ill. Comp. Stat. 5/12-1001 (b)
Brief          for Lara Martin ($10,115 total) (owed to debtor)
description:
                                                                       4,371.00
                                                                      $________________        2,900.00
                                                                                            ✔ $ ____________

                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:           28

Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
                                                                                               any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
                                                                                               any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                          $________________      $ ____________
                                                                                             100% of fair market value, up to
Line from                                                                                      any applicable statutory limit
Schedule A/B:


 Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                 2
                                                                                                                                                  page ___ of __ 2
Case 20-10454   Doc 38   Filed 03/10/21 Entered 03/10/21 20:07:45   Desc Main
                           Document     Page 9 of 9
